lN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

NO. 5:17-CR-00297~H-1

UNITED STATES OF AMERICA

 

LAVARIUS MONTREGO THOMPSON

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum of Plea
Agreement by the defendant on May 29, 2018, and the defendant’s
guilty plea to an offense in violation of f 21 U.S.C. § 846, the
following property is hereby forfeitable pursuant to 21 U.S.C. §
853, to wit: $8,000.00 in United States currency; and

WHEREAS, by virtue of said guilty plea and the defendants
agreement therein, the United States is now entitled to possession
of said property pursuant to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Plea Agreement, and the plea of
guilty by the defendant, the United States is hereby authorized to
seize the above-stated property, and it is hereby forfeited to the
United States for disposition in accordance with the law, subject
to the provisions of 21 U.S.C. § 853(n), as allowed by Fed. R.

Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P.

32.2(b)(4)(A), this Order is now final as to the defendant.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate a
reference to this Preliminary Order of Forfeiture in the applicable
section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B).

3. That pursuant to 21 U.S.C. § 853(n), the United States
shall publish notice of this Order and of its intent to dispose of
the property in such manner as the Attorney General or the
Secretary of Treasury directs, by publishing and sending notice in
the same manner‘ as in civil forfeiture cases, as provided in
Supplemental Rule G(4). Any person other than the defendant,
having or claiming any legal interest in the subject property must
file a petition with the Court within 30 days of the publication
of notice or of receipt of actual notice, whichever is earlier.

The petition must be signed by the petitioner under penalty
of perjury and shall set forth the nature and extent of the
petitioners right, title, or interest in the subject property, and
must include any additional facts supporting the petitioners claim

and the relief sought.

That upon adjudication of all third party interests this

Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

§ 853, as required by Fed. R. Crim. P. 32.2(c)(2).

§§
so 0RDERED. Thi§ 2 day ar /?§aa»£l. , 2018.

/w%»

MALcoLM J. adeRD
Senior United Sta es District Judge

